                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                 EASTERN DIVISION
                                  No. 4:19-CV-90-BO


DOMINIC FRANKS,                             )
                       Plaintiff,           )
                                            )
V.                                          )                         ORDER
                                            )
ERIC COLEMAN, in his individual             )
capacity and in in his official capacity as )
Sheriff of Beaufort County; KELLY COX, )
in his individual capacity; CHARLIE ROSE,)
in his individual capacity; WILLIAM         )
RAGLAND in his individual capacity, and )
JOHN DOE 1-10;                              )
                       Defendants.          )



       This cause comes before the Court on defendants ' partial motion to dismiss. Plaintiff has

failed to respond, and the time for doing so has expired. In this posture, the motion is ripe for

ruling and, for the reasons that follow, the motion is granted in part and denied in part.

                                         BACKGROUND

       Plaintiff filed this action against his former employer claiming that he was subjected to a

hostile work environment, racial harassment, and retaliation. 42 U.S.C. §§ 2000e, 1983, 1981.

Plaintiff, who is bi-racial, is a former deputy sheriff for the Beaufort County, North Carolina

Sheriffs Office. Plaintiff alleges that, while employed as a Beaufort County Deputy Sheriff, he

was subjected to pervasive hostile, abusive, racist, and unsafe work conditions. Plaintiff alleges

that he was called derogatory terms such as "nigger" and "monkey boy," and that, on multiple

occasions, defendant Ragland pointed his loaded service weapon at plaintiffs head and called

plaintiff a "nigger" in the presence of other Beaufort County Sheriffs Office employees.
        Plaintiff alleges that he complained to his superiors about defendant Ragland's behavior

and that his complaints were ignored. Plaintiff alleges that instead his workplace harassment

intensified and he was subjected to unwarranted disciplinary actions by his superiors. Plaintiff

resigned on February 8, 2017, in lieu of termination; plaintiff further alleges that after his

resignation he continued to be subjected to harassment by members of the Beaufort County

Sheriffs Office following his filing a charge with the Equal Employment Opportunity

Commission. Plaintiff has named as defendants Sheriff Ernie Coleman and Kelly Cox, Charlie

Rose, and William Ragland, each of whom are employees of the Beaufort County Sheriff's Office.

Defendant Ragland was plaintiff's first line supervisor, defendant Cox was Ragland's supervisor,

and defendant Rose was Cox's supervisor.

        In his amended complaint, plaintiff has alleged eight claims for relief as follows: hostile

work environment/racial harassment/retaliation in violation of Title VII of the Civil Rights Act of

1964 (Title VII) against Sheriff Coleman in his official capacity (count one); violation of 42 U.S .C.

§ 1983 hostile work environment based on race, color, and national origin under 42 U.S.C. § 1981

against defendants Ragland, Coleman, Cox, and Rose in their individual capacities (count two) ;

retaliation in violation of Title VII against Sheriff Coleman in his official capacity (count three);

violation of 42 U.S.C. § 1983 retaliation under 42 U.S.C. § 1981 against defendants Ragland,

Coleman, Cox, and Rose in their individual capacities (count four); intentional infliction of

emotional distress against defendant Ragland in his individual capacity (county five) ; negligent

retention and negligent supervision against defendant Coleman in his individual capacity (count

six); assault against defendant Ragland (count seven); and ratification against defendant Coleman

(count eight).




                                                 2
        Defendants have moved to dismiss some of plaintiff's claims for failure to state a claim

upon which relief can be granted. Fed. R. Civ. P. 12(b)(6). Defendants seek dismissal of counts

two, four, six, and eight. As noted above, plaintiff has failed to file a response to the motion to

dismiss within the time provided or request leave to file a response out of time.

                                           DISCUSSION

        A Rule 12(b)(6) motion tests the legal sufficiency of the complaint. Papasan v. Allain, 478

U.S. 265,283 (1986). When acting on a motion to dismiss under Rule 12(b)(6), "the court should

accept as true all well-pleaded allegations and should view the complaint in a light most favorable

to the plaintiff." Mylan Labs., Inc. v. Matkari, 7 F.3d 1130, 1134 (4th Cir.1993). A complaint

must allege enough facts to state a claim for relief that is facially plausible. Bell Atlantic Corp. v.

Twombly, 550 U.S. 544, 570 (2007). Facial plausibility means that the facts pled "allow[] the court

to draw the reasonable inference that the defendant is liable for the misconduct alleged," and mere

recitals of the elements of a cause of action supported by conclusory statements do not suffice.

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). A complaint must be dismissed if the factual

allegations do not nudge the plaintiff's claims "across the line from conceivable to plausible."

Twombly, 550 U.S. at 570.

        A. Section 1983 claims against Ragland, Coleman, Cox, and Rose, in their individual
capacities (counts two and four).

       (i). Defendants Coleman, Rose, and Cox have moved to dismiss plaintiff's § 1981 hostile

work environment claim against them in their individual capacities. In this claim, plaintiff alleges

that defendants Coleman, Rose, and Cox created a hostile work environment and allowed it to

persist by permitting Ragland to use racial slurs and point a loaded gun at plaintiff's head while

using a racial slur and by not disciplining Ragland once they became aware of this conduct.




                                                  3
        "To establish personal liability under § 1983, however, the plaintiff must 'affirmatively

show that the official charged acted personally in the deprivation of the plaintiffs rights."'

Williamson v. Stirling, 912 F.3d 154, 171 (4th Cir. 2018) (quoting Wrightv. Collins, 766 F.2d 841,

850 (4th Cir. 1985) (internal alteration omitted). Negligence in failing to detect and prevent

misconduct is not enough; rather, a supervisor must both know about the conduct and facilitate,

approve of, or condone it or turn a blind eye. See Armstrong v. City of Greensboro, 190 F. Supp.

3d 450,464 (M.D.N.C. 2016).

        To demonstrate that a workplace is racially hostile under 42 U.S.C. § 1981, the "plaintiff

must show that there is (1) unwelcome conduct; (2) that is based on the plaintiffs race; (3) which

is sufficiently severe or pervasive to alter the plaintiffs conditions of employment and to create

an abusive work environment; and (4) which is imputable to the employer." Boyer-Liberto v.

Fontainebleau Corp., 786 F.3d 264, 277 (4th Cir. 2015) (internal alterations, quotation, and

citation omitted).

       Even when viewed in the light most favorable to him, plaintiff has failed to allege a hostile

work environment claim against defendant Rose, as his complaint fails to identify any facilitation

or approval ofracially hostile conduct by Rose of his inferiors. Nor does the complaint allege that

Rose himself contributed to the hostile work environment by using, for example, racial slurs. The

motion to dismiss the § 1981 hostile work environment claim against Rose is granted.

       The Court denies the motion with respect to this claim against Coleman and Cox.

Plaintiffs complaint alleges that defendant Coleman referred to plaintiff as "boy" in December

2016 and referred to plaintiff as being psychotic, and that defendant Cox, along with defendant

Ragland, referred to plaintiffs hair as rhino lining.    When determining whether conduct is

objectively hostile, a court must consider all of the circumstances surrounding the conduct,



                                                4
including its frequency and duration, its severity, whether it is physically threatening or

humiliating, and, importantly here, the status of the alleged harasser. Id. at 277-278. Plaintiff has

alleged that his direct supervisors, including the Sheriff himself, used racially charged terms when

dealing with him. See White v. BF! Waste Servs., LLC, 375 F.3d 288, 297 (4th Cir. 2004). Coupled

with the allegations ofRagland's behavior, such actions could plausibly be perceived as condoning

or facilitating Ragland's conduct. The Court thus denies defendants' motion as to the § 1981

hostile work environment claim against Coleman and Cox and will allow the claim to go forward.

        (ii). All defendants have moved to dismiss plaintiffs § 1983 retaliation claim against them

in their individual capacities.

       A claim for retaliation under both Title VII and § 1981 require a plaintiff to demonstrate

that he engaged in protected activity, that his employer took adverse employment action against

him, and that a causal connection exists between the adverse action and the protected activity.

Boyer-Liberto, 786 F .3d at 271-72.

       Plaintiff alleges that after he reported defendant Ragland's conduct, he was subjected to

duty assignments that no other deputy on his shift was required to do. He also alleges that he was

reprimanded for an incident that occurred at Beaufort County Community College in December

2016 despite the fact that he did not violate any Beaufort County Sheriffs Office policy. Plaintiff

alleges that he was falsely accused by another deputy, who is not named as a defendant, of using

profanity while on an emergency call.       Finally, plaintiff alleges that defendant Cox leaked

confidential information concerning plaintiff on February 4, 2017, which resulted in a false

accusation of fighting, which subsequently formed the basis of Coleman's recommendation that

plaintiffs employment be terminated.




                                                 5
        Plaintiffs allegations, even in the light most favorable to him, fail to allege a plausible

claim of retaliation under § 1981. Plaintiff does not provide allegations which would support that

his shift reassignments would amount to a tangible employment consequence, specifically one

which would dissuade a reasonable worker from making a charge of discrimination. Burlington

N & Santa Fe Ry. v. White , 548 U.S. 53 , 68 (2006). Plaintiffs allegation ofreceiving a reprimand

although he did not violate any policy is conclusory. Finally, plaintiffs allegation regarding

information leaked by Cox is again conclusory, and fails to nudge his claim across the line from

conceivable to plausible. Moreover, because this retaliation claim falls under § 1981 , as noted

above, plaintiff must "affirmatively show that the official charged acted personally in the

deprivation of the plaintiffs rights." Williamson, 912 F.3d at 171. Plaintiffs allegations are

simply too sparse to plausibly allege that each defendant acted personally in the deprivation of his

rights. This claim is appropriately dismissed.

       B. Negligent supervision and retention claim (count six) is dismissed.

        "North Carolina recognizes a cause of action for negligent supervision and retention as an

independent tort based on the employer's liability to third parties." Smith v. Privette, 128 N.C.

App. 490, 494 (1998). However, sheriffs and their deputies are considered public officials under

North Carolina law. See Phillips v. Gray, 163 N.C.App. 52, 56-57 (2004). "It is settled law in this

jurisdiction that a public official, engaged in the performance of governmental duties involving

the exercise of judgment and discretion, may not be held personally liable for mere negligence in

respect thereto." Smith v. Hefaer, 235 N.C. 1, 7 (1952).

       Sheriff Coleman was acting as a public official when the events that gave rise to his alleged

negligence occurred. "A plaintiff seeking to hold a public official liable for conduct in the

performance of official or governmental duties involving the exercise of discretion ... must allege

                                       •
                                                 6
and prove corruption or malice .. .. " Layman v. Alexander, 294 F. Supp. 2d 784, 795 (W.D.N.C.

2003).     Plaintiff has not alleged that Sheriff Coleman acted with malice or corruption in

supervising and retaining defendant Ragland or any other deputy, and he is therefore entitled to

public official immunity. Accordingly, the negligent supervision and retention claim against

defendant Coleman in his individual capacity must be dismissed.

         C. Ratification (count eight) is not an independent cause of action and is dismissed insofar
as it is asserted as one.

         Plaintiffs eighth claim for relief is for ratification, presumably against defendant Coleman.

The Court agrees with defendants that ratification in this context is a theory of liability. See, e. g.,

Leach v. Shelby Cty. Sheriff, 891 F.2d 1241 , 1248 (6th Cir. 1989). As it is not an independent

cause of action, insofar as it has been alleged as one it is dismissed.

                                           CONCLUSION

         Accordingly, for the foregoing reasons, defendants' partial motion to dismiss [DE 30] is

GRANTED IN PART and DENIED IN PART. Plaintiffs second, sixth, and eighth claims for

relief are DISMISSED. The remaining claims may proceed.


SO ORDERED, thisJ...fday of January, 2020.




                                               ~/)¥
                                               CHIEF UNITED STATES DISTRICT JUDGE




                                                   7
